J-S49006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    MATTHEW EBO                                 :
                                                :
                        Appellant               :   No. 58 WDA 2020

            Appeal from the PCRA Order Entered December 13, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002821-2012


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED FEBRUARY 19, 2021

        Appellant, Matthew Ebo, appeals from the December 13, 2019 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The record demonstrates that on September 14, 2012, a jury found

Appellant      guilty     of     criminal      homicide   (first-degree   murder),

robbery – infliction of serious bodily injury, robbery of a motor vehicle,

carrying a firearm without a license, conspiracy to commit robbery – infliction

of serious bodily injury, and conspiracy to commit murder in connection with

the May 16, 2011 shooting death of the victim.1 On November 28, 2012, the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. §§ 2501(a), 3701(a)(1)(i), 3702(a), 6106(a)(1), 903(c), and
903(c), respectively.  Appellant was tried jointly with co-defendant,
J-S49006-20



trial court sentenced Appellant to life imprisonment without parole for his

criminal homicide conviction and an aggregate, consecutive 46 to 92 years’

imprisonment for the remaining convictions.2

       While Appellant’s case was pending on direct appeal before this Court,

Appellant filed an application for remand based upon alleged after-discovered

evidence.3     In a per curiam order issued on August 6, 2015, this Court

remanded Appellant’s case and instructed the trial court to conduct a hearing

to address Appellant’s request for a new trial based upon this after-discovered

evidence. On December 22, 2015, the trial court denied Appellant’s request,

and Appellant subsequently filed a notice of appeal. On June 21, 2017, this

Court affirmed Appellant’s convictions but vacated his unlawful sentences for
____________________________________________


Thaddaeus Crumbley (“co-defendant”). The trial court, in a bench trial,
convicted Appellant of possession of a firearm prohibited, 18 Pa.C.S.A.
§ 6105(a)(1).

2 The trial court imposed a sentence of ten to twenty years’ imprisonment for
robbery of a motor vehicle, three and one-half to seven years’ imprisonment
for carrying a firearm without a license, two and one-half to five years’
imprisonment for possession of a firearm prohibited, ten to twenty years’
imprisonment for conspiracy to commit robbery – infliction of serious bodily
injury, and twenty to forty years’ imprisonment for conspiracy to commit
murder. All of these sentences were to run consecutive to Appellant’s life
sentence.

3 Appellant’s direct appeal was docketed with this Court at 1194 WDA 2013.
The after-discovered evidence included the unsworn statement of a witness
who testified at Appellant’s trial (“trial witness”), in which the trial witness
recanted her pre-trial and in-court identifications of Appellant and his
co-defendant as the shooters involved in the victim’s murder.               See
Commonwealth v. Ebo, 174 A.3d 91 (Pa. Super. 2017) (unpublished
memorandum).


                                           -2-
J-S49006-20



robbery of a motor vehicle and conspiracy to commit robbery – infliction of

serious bodily injury.      Commonwealth v. Ebo, 174 A.3d 91 (Pa. Super.

2017) (unpublished memorandum) (finding, that the mandatory minimum

sentences imposed pursuant to Section 9712 of the Pennsylvania Sentencing

Code were illegal under Alleyne v. United States, 570 U.S. 99 (2013), as

determined by this Court in Commonwealth v. Valentine, 101 A.3d 801

(Pa. Super. 2014), appeal denied, 124 A.3d 309 (Pa. 2015)). Appellant filed

a petition for allowance of appeal, which our Supreme Court subsequently

denied on December 13, 2017.

       On January 17, 2018, Appellant filed pro se a PCRA petition, his first.

The PCRA court appointed counsel to represent Appellant but held Appellant’s

petition in abeyance because of Appellant’s pending resentencing procedure.

On February 28, 2018, the trial court resentenced Appellant to life

imprisonment without parole for his criminal homicide conviction together with

an aggregate, consecutive sentence of 46 to 92 years’ imprisonment for his

remaining convictions.4 Appellant filed a post-sentence motion, which the trial

court subsequently denied on April 11, 2018. Counsel for Appellant filed a


____________________________________________


4 The trial court fashioned the same length of consecutive sentences for
Appellant’s convictions of robbery of a motor vehicle, carrying a firearm
without a license, possession of a firearm prohibited, conspiracy to commit
robbery – infliction of serious bodily injury, and conspiracy to commit murder
without imposing mandatory minimum sentences pursuant to 42 Pa.C.S.A.
§ 9712.




                                           -3-
J-S49006-20



notice of appeal on May 8, 2018.5 This Court, in a May 30, 2018 per curiam

order, discontinued Appellant’s direct appeal from resentencing at Appellant’s

request.6 Appellant’s judgment of sentence, therefore, became final on May

30, 2018.       See Commonwealth v. McKeever, 947 A.2d 782, 785

(Pa. Super. 2008) (holding, that for purposes of the PCRA, a petitioner’s

judgment of sentence becomes final on the date he, or she, discontinued the

direct appeal).

        On June 29, 2018, Appellant amended his original PCRA petition raising

a claim for relief based upon after-discovered evidence.              Appellant

subsequently filed a supplement to his amended PCRA petition setting forth,

in detail, the argument that Appellant was entitled to a new trial based upon

after-discovered, exculpatory eyewitness testimony. On May 10, 2019, the

PCRA court held a hearing on Appellant’s PCRA petition, and subsequently

denied Appellant’s petition on December 13, 2019. This appeal followed. 7

        Appellant raises the following issues for our review:



____________________________________________


5 Appellant filed pro se a notice of appeal on May 16, 2018.            While
Pennsylvania’s prohibition against hybrid representation does not nullify
Appellant’s pro se notice of appeal since Appellant has a constitutional right
to an appeal, Appellant’s pro se notice is of no consequence since counsel
previously instituted appellate proceedings on his behalf.                See
Commonwealth v. Williams, 151 A.3d 621, 623-624 (Pa. Super. 2016).

6   This Court docketed Appellant’s appeal at 679 WDA 2018.

7   Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.


                                           -4-
J-S49006-20


      [1.]   [Whether] the PCRA court erred in denying relief where
             [Appellant] established his after-discovered evidence claim
             through [] exculpatory eyewitness testimony[?]

      [2.]   [Whether] the PCRA court erred in denying relief by
             incorrectly concluding that [the eyewitness’s] testimony was
             offered solely to impeach [the trial witness], when in fact
             [the eyewitness’s testimony] was [] offered as substantive,
             exculpatory evidence [to establish Appellant's] innocence[?]

      [3.]   [Whether] the PCRA court erred in denying relief because
             [the eyewitness’s] testimony is likely to compel a different
             verdict at a new trial[?]

Appellant’s Brief at 5 (extraneous capitalization omitted).

      In sum, Appellant contends the PCRA court erred in finding that the

after-discovered evidence, namely the exculpatory testimony of an eyewitness

to the murder, did not merit post-conviction relief. Appellant’s Brief at 17-34.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.”   Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super.

2014) (citations omitted). “This Court grants great deference to the findings

of the PCRA court, and we will not disturb those findings merely because the

record could support a contrary holding.” Commonwealth v. Hickman, 799

A.2d 136, 140 (Pa. Super. 2002) (citation omitted). In contrast, we review

the PCRA court’s legal conclusions de novo. Commonwealth v. Henkel, 90




                                      -5-
J-S49006-20



A.3d 16, 20 (Pa. Super. 2014) (en banc), appeal denied, 101 A.3d 785

(Pa. 2014).

      To receive a new trial based on after-discovered evidence, a petitioner

must satisfy a four-part test requiring

      the petitioner to demonstrate the [after-discovered] evidence: (1)
      could not have been obtained prior to the conclusion of the trial
      by the exercise of reasonable diligence; (2) is not merely
      corroborative or cumulative; (3) will not be used solely to impeach
      the credibility of a witness; and (4) would likely result in a different
      verdict if a new trial were granted.

Commonwealth        v.   Small,    189    A.3d   961,   972   (Pa.   2018),      citing

Commonwealth v. Pagan, 950 A.2d 270 (Pa. 2008), cert. denied, 555 U.S.

1198 (2009).     “The test is conjunctive; the [petitioner] must show by a

preponderance of the evidence that each of these factors has been met in

order for a new trial to be warranted.” Commonwealth v. Padillas, 997

A.2d 356, 363 (Pa. Super. 2010), appeal denied, 14 A.3d 826 (Pa. 2010). In

addition, the after-discovered evidence must be producible and admissible.

Small, 189 A.3d at 972.

      The “salutary goal of the after-discovered evidence rule [is] to limit

continued litigation without being so rigid as to shut out [after-]discovered

evidence from a credible source which may lead to a true and proper

judgment.” Small, 189 A.3d at 975 (citation omitted, emphasis added). As

is the case with recantation testimony, when the after-discovered evidence is

exculpatory eyewitness testimony, a request for a new trial based on the

exculpatory eyewitness testimony hinges on the credibility of the testimony.

                                         -6-
J-S49006-20



Id. “[T]he inquiry into whether the evidence would likely result in a different

verdict [is] the lodestar of the after-discovered evidence analysis.” Id. at 976

n.12 (stating, the second and third parts of the after-discovered evidence test

are subsumed by the fourth part regarding likelihood of a different outcome),

citing Commonwealth v. Perrin, 59 A.3d 663, 669 (Pa. Super. 2013)

(Wecht, J., concurring), vacated, 103 A.3d 1224 (Pa. 2014). In short, only

credible testimony satisfies the fourth part of the after-discovered evidence

test.

        In determining whether the after-discovered evidence is of such nature

and character that it would compel a different verdict if a new trial were

granted, “a court should consider the integrity of the alleged after-discovered

evidence, the motive of those offering the evidence, and the overall strength

of the evidence supporting the conviction.”       Padillas, 997 A.2d at 365

(citations omitted).   It is axiomatic that if the after-discovered evidence is

incredible, then it would not compel a different outcome, and as a result, the

PCRA court must deny the request for a new trial regardless of whether a

petitioner satisfied the first three parts of the test. Small, 189 A.3d at 977.

The precedent set by our Supreme Court in Small requires the PCRA court,

as the fact-finder at the evidentiary hearing, to make definitive findings of

fact, which are supported by the record, and conclusions of law with regard to

the credibility of the after-discovered evidence. Id. at 978. The PCRA court

is in the superior position to make credibility determinations and assess




                                     -7-
J-S49006-20



whether the credible after-discovered evidence is of such importance that it

will change the outcome of the case. Id.

     Here, the PCRA court made the following findings of fact based upon the

eyewitness’s testimony:

     On May 16, 2011, the day [the victim] was shot to death at the
     Leechburg Gardens Apartments in Penn Hills, [Pennsylvania, the
     eyewitness] was working as a jitney driver. That evening, shortly
     before the shooting occurred, [the eyewitness] picked up two []
     African American men and drove them to the Leechburg Gardens
     [A]partment[s]. [The eyewitness] claimed that he recognized
     these men because they had used his jitney services "more than
     ten" times in the past. He described one of the men as being
     "really tall" with "dark skin," approximately [six foot, eight inches]
     in height. He described the other man as being "short" and
     "light-skinned." When presented with photographs[,] he was able
     to identify the individuals in those pictures as the men he had
     driven to the Leechburg Gardens [A]partment[s on May 16,
     2011]. He [] nicknamed them "stretch" and "young buck" but
     recalled that they referred to each other as "Ron and Rome or
     something like that."

     [The eyewitness] dropped these men off at the Leechburg
     Gardens [Apartments] at approximately 7:00 p.m., when it was
     getting dim outside. After he dropped them off, [the eyewitness]
     testified to the following series of events:

        I was turning my car around [in the parking lot] so I could
        [exit the parking lot]. I [] had to go the bathroom by the
        fire hydrant and the big Christmas tree. As I'm standing up
        peeing, a white car comes in the parking lot, two guys
        started busting off caps, and everybody started shooting at
        each other. I dove on the ground, crawled in my car,
        dropped my seat back[,] and pulled out [of the parking lot].

     [The eyewitness] testified that he "clearly" saw that "Ron and
     Rome" were firing their guns "over in that direction towards the
     parking lot in that area" where the white car was located.
     However, he also testified that he "wasn't paying no attention" to
     what or who they were shooting at because he dropped to the
     ground as soon as he saw "the sparks and fires." As he described


                                     -8-
J-S49006-20


     it: "I dropped down, peed on myself, crawled in my car, kicked
     my seat back and just pulled off. I started lifting my head up as
     I am pulling out [of the parking lot]." After [the eyewitness] got
     back inside of his vehicle [and exited the parking lot], he noticed
     that the white car had pulled out behind him[. H]e thought that
     the people inside of the white car were going after him because of
     what he had just witnessed. Even though [the eyewitness] saw
     Ron and Rome shooting at the people in the white car, [he]
     thought that Ron and Rome were now in the white car behind him.
     However, [the eyewitness] never saw anyone get in or out of the
     white car, and he could not see inside of the vehicle at any point.

     [The eyewitness] was able to retreat safely from the scene, but
     he never went to the police to report the shooting that he []
     allegedly witnessed, and, at that time, he was unaware that
     anyone had been killed in the shootout. Law enforcement also
     never attempted to contact him in 2011[,] about the shooting.
     When asked why he decided to come forward with this information
     in 2018, [the eyewitness] testified as follows:

        I was in the Allegheny [C]ounty jail, and I was on the fourth
        floor just coming in, and these gentlemen was talking and
        they was pointing at me. So they called me to be released.
        As I am coming downstairs to be released, some young
        guy told me - he was from Turtle Creek or something - he
        told me that I was there. And I said, "[w]here?" He
        says "you was there for the [Leechburg Gardens
        Apartments’] shooting." And he goes, "say that you
        wasn't, and I'll jump on you." I'm like, what the hell?
        So I put my foot on the bunk and stood up to fight to
        defend myself.

     [The eyewitness] testified that this young man was a fellow
     inmate whom he did not know and had never seen before. This
     unidentified inmate told [the eyewitness] that he knew [the
     eyewitness] was [at the apartment complex] that night because
     [the inmate] was [also at the apartment complex that night].
     [T]he inmate provided the details of the incident, telling [the
     eyewitness] "exactly where it happened, exactly what time it was.
     The inmate said the guy's name that died." The inmate also told
     [the eyewitness] that "[Ron and Rome] were the two men that did
     it." [The eyewitness] was scared that this inmate was going to
     physically assault him. He "felt threatened enough to jump on the
     bunk and brace" himself "for just two of them against me." The
     jail guards had to [] prevent an altercation. [The eyewitness]

                                    -9-
J-S49006-20


     testified that he "didn't know any of this [information the inmate
     provided]" and that he was "in shock" because he was "being
     attacked" so he "had to do research on why" he was "being
     attacked."

     [W]hen [the eyewitness] was released from jail shortly thereafter,
     he had a friend of his fact-check the information that the inmate
     [] provided on her cell[ular tele]phone because he wanted to know
     why he "was threatened for my life in jail." He asked his friend to
     [search] "the days, dates things like that." When he saw the
     pictures of [Appellant and his co-defendant] and learned that they
     had been convicted of the murder, he "knew they were not the
     people that" he had driven to the [apartment] complex. This
     prompted [the eyewitness] to write a letter to [the co-defendant]
     telling him "that I knew they were innocent because I was there."

     [The eyewitness] decided to reach out to [the co-defendant]
     because he had a brother in prison who he believes was wrongfully
     convicted, and he did not "want an innocent man to be in jail."
     [The eyewitness] further testified that he does not know and has
     never seen any member of the [co-defendant’s] or [Appellant’s]
     family and that [Appellant and the co-defendant] were not present
     during the shooting incident that he witnessed.

     [The eyewitness] confirmed that the witness statements that were
     attached to [Appellant’s] PCRA petition[] were true. [Although
     the eyewitness] claimed he saw "something in one line
     somewhere" when he was reading [the typed witness statement]
     that was a discrepancy, [] he never scratched anything out or
     attempted to correct this purported discrepancy.             [The
     eyewitness] did not attempt to contact law enforcement or the
     [Allegheny County] District Attorney's Office with the information
     he [] relayed to [the co-defendant] through his letter.

     When questioned by [the PCRA] court, [the eyewitness] clarified
     that he did not actually see anyone get struck by a bullet, he did
     not see what the victim looked like at any point, and he did not
     see anyone laying on the ground. He also testified that he never
     saw anyone get out of the white car before the shooting started
     and he did not see who entered the white car after the shooting
     because he "wasn't paying attention" and "everything happened
     in a tenth of a second."




                                   - 10 -
J-S49006-20



PCRA Court Opinion, 2/5/20, at 5-11 (formatting, original brackets, ellipsis,

and record citations omitted; emphasis in original).

      Appellant argues that the PCRA court erroneously applied the four-part

after-discovered evidence test when reviewing his claim for relief based upon

the eyewitness’s exculpatory testimony.       Appellant’s Brief at 26.        While

Appellant agrees with the PCRA court’s finding that he satisfied the first two

parts of the after-discovered evidence test, Appellant asserts that he satisfied

his burden of proof as to the third and fourth parts, as well.        Id. at 25.

Specifically, Appellant contends that the eyewitness’s testimony was not

offered solely to impeach the testimony of any other witness who testified at

trial but, rather, would provide exculpatory evidence identifying two male

perpetrators, other    than Appellant    and his co-defendant,       who      were

responsible for the shooting death of the victim.       Id.   Appellant further

contends that the PCRA court erred in making a determination as to the

credibility of the eyewitness’s testimony and whether this testimony would

compel a different verdict. Id. as 27. In arguing that it was the role and

function of the jury to determine the credibility of the eyewitness’s testimony

and whether the testimony would compel a different verdict, Appellant

asserts,

      It would be for the jury to consider [the trial witness’s] testimony,
      [the eyewitness’s] testimony, [and] all other testimonial evidence,
      whether direct or circumstantial, to assist in reaching a reliable
      verdict. [Appellant] did not proceed to a bench trial. Thus, it was
      not for the PCRA court to compare [the trial witness’s] testimony
      [] to [the eyewitness’s testimony] and to decide that [the


                                     - 11 -
J-S49006-20


       eyewitness’s] testimony would not have compelled a different
       verdict.

Id.

       The PCRA court found that the eyewitness’s testimony failed to satisfy

the third and fourth parts of the after-discovered evidence test. We, however,

conclude that Appellant met the third criteria under that test. 8 Nonetheless,

Appellant’s failure to establish any one part of the four-part after-discovered

evidence test is fatal to his request for a new trial. Small, 189 A.3d at 972.

Thus, while we conclude that Appellant met the third part of the

after-discovered evidence test, we review the PCRA court’s determination that

Appellant failed to establish that the eyewitness’s testimony would likely result

in a different verdict if a new trial were granted.

       With regard to the fourth part of the after-discovered evidence test, the

PCRA court stated,

       the [PCRA] court finds that it is unlikely that [the eyewitness’s]
       testimony would compel a different verdict at trial when
       considered against the evidence as a whole. In addition to [the
       trial witness’s] clear and unequivocal [in-court testimony in which
____________________________________________


8 The PCRA court found that the eyewitness’s testimony was “presented solely
to impeach the strong, unwavering identification testimony of [the trial
witness.]” PCRA Opinion, 2/5/20, at 15. We disagree with this assessment.
Although the eyewitness’s testimony, in part, would impeach that of the trial
witness, the PCRA court erred in determining that it was offered solely for
impeachment purposes. If a new trial were granted, the eyewitness’s
testimony would be used to identify two male shooters, neither of whom were
Appellant or his co-defendant, and no other evidence offered at trial identified
individuals, other than Appellant and his co-defendant, as the shooters.
Consequently, we find, and the record supports, that Appellant proved the
third part of the after-discovered evidence test.


                                          - 12 -
J-S49006-20


     she identified Appellant and his co-defendant as the shooters
     involved in the victim’s murder], other circumstantial evidence
     linked [Appellant and his co-defendant] to the shooting. (See Trial
     Court Opinion, [] 6/25/14).

     Ultimately, [the PCRA] court did not consider [the eyewitness’s]
     testimony to be credible because of the inconsistencies contained
     therein and because of the clear motive to fabricate his testimony
     out of fear for his life. For example, [in his witness statement, the
     eyewitness stated] he had driven Ron and Rome in his jitney "two
     to three" times prior to the day of the shooting, but at the hearing
     he testified that he had driven them [] "more than ten times." In
     his testimony[,] he said he had taken Ron and Rome to [the]
     Leechburg Gardens [Apartments] before, but in his witness
     statement[,] he says [the evening of the incident] was the first
     time he had ever taken them there. In his witness statement, the
     "friend" who helped him research the shooting after he was
     released from jail was a male, but at the hearing, [the eyewitness]
     testified that this friend was a female.

     As [the eyewitness] noted several times throughout the hearing,
     he was approached by an inmate who told him, "you was there
     for the shooting say that you wasn't, and I'll jump on you." The
     inmate told him who was killed, who the shooters were, and the
     time and location of the shooting. As [the eyewitness] put it, the
     inmate "was mentioning so much. It was just too much chaos.”
     Thus, it is impossible to discern whether [the eyewitness’s]
     testimony is purely a product of his memory or the information he
     had been threatened into "remembering" seven [] years after the
     murder. The [PCRA] court also questions why this unidentified
     inmate[,] who allegedly was present at the shooting and
     possessed this information, threatened [the eyewitness] into
     coming forward and has not come forward himself to corroborate
     [the eyewitness’s] testimony

     Another factor that further diminishes [the eyewitness’s]
     credibility is the fact that his alleged motive to come forward, after
     his life was threatened, was to help clear the name of purportedly
     innocent men[. Y]et he never contacted the authorities, or the
     District Attorney's Office, with the information he had about their
     "wrongful" convictions. The [PCRA] court is also compelled to note
     that, somewhat conveniently, the men known as "Ron and Rome"
     were found dead[, together,] in the same vehicle in early 2012,
     and "Rome" was [the co-defendant’s] cousin.


                                    - 13 -
J-S49006-20



PCRA Court Opinion, 2/5/20, at 15-17 (ellipsis, original brackets, and some

record citations omitted).

      Contrary to Appellant’s argument, when presented with a request for a

new trial based upon after-discovered evidence, it is the role and function of

the PCRA court to determine the credibility of the witness and assess whether

the credible after-discovered evidence would likely result in a different verdict.

See Small, 189 A.3d at 978 (stating, it is the duty of the PCRA court to assess

the credibility of the witness, explicitly setting forth its determination, and if

credible, determine the significance, if any, the new testimony would likely

have on reaching a different verdict). Here, the record supports the PCRA

court’s explicit determination that the eyewitness was not credible. A review

of   the   record   demonstrates    significant   inconsistencies   between   the

eyewitness’s hand-written statement, the typed witness statement prepared

by a private investigator that the eyewitness reviewed and initialed, and the

testimony he offered at the PCRA evidentiary hearing. For example, in his

hand-written statement, the eyewitness stated, “I think the guys[’] names

were Ro [and] Ron. I called them bro Ro or young bucks.” In the typed

witness statement, the eyewitness stated, “I do not know their real names but

. . . I call them Ron and Rome.”      When asked at the evidentiary hearing

whether he knew the men’s names, the eyewitness testified, “I call one

Stretch and the other one Young Buck.” N.T., 5/10/19, at 8. The eyewitness

stated that when he transported the two men, he heard them call each other

“Ron and Rome[.]” Id. at 9, 26. Aside from the discrepancies noted by the

                                     - 14 -
J-S49006-20



PCRA court, the eyewitness also testified at the evidentiary hearing that he

hand-wrote his statement and sent it to the co-defendant after obtaining the

co-defendant’s prison address from an internet search. Id. at 37, 39-41. In

his typed witness statement, the eyewitness stated, “I found out the name of

the attorney that represented [the co-defendant] and wrote her a letter saying

that her client was not guilty of the shooting and that the wrong man had

been convicted of the murder.” See Commonwealth Exhibit 1. Finally, the

eyewitness offered no explanation as to why, or how, an inmate at the

Allegheny County Jail, who was unknown to the eyewitness, recognized him

seven years after the shooting, how the inmate could approach the eyewitness

while he was being released, and why the inmate would allegedly provide the

eyewitness with exculpatory evidence, including the names of the two

shooters, while simultaneously admitting that he was also an eyewitness.

Based upon the record before us, we discern no abuse of discretion in the

PCRA court’s determination that the eyewitness was not credible.9 Therefore,

Appellant failed to satisfy the fourth part of the after-discovered evidence test,



____________________________________________


9Moreover, we concur with the PCRA court that the after-discovered evidence,
namely the eyewitness’s testimony, would not likely result in a different
verdict. The trial witness definitively identified Appellant and the co-defendant
as the shooters, observed the victim fall to the ground after being shot, and
witnessed Appellant and the co-defendant flee in the victim’s white car.
Conversely, the eyewitness stated that he did not see anyone get shot, he
never saw anyone lying on the ground after being shot, he never saw the
driver of the white car, and he never witnessed anyone get out of, or into, the
white vehicle. N.T., 5/10/19, at 42-44.

                                          - 15 -
J-S49006-20



and the PCRA court did not abuse its discretion or commit an error of law in

dismissing Appellant’s PCRA petition.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2021




                                   - 16 -